Citation Nr: 1138526	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  03-32 864	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for cardiovascular disease, to include hypertension.


REPRESENTATION

Appellant represented by:	To be clarified


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel
INTRODUCTION

The Veteran had active military service from June 1974 to October 1974, and from June 1979 to July 1986; he also served in the Army Reserves.

This appeal to the Board of Veterans' Appeals (Board) arose from a December 2002 rating decision in which the RO, inter alia, denied service connection for hypertension.  The Veteran filed a notice of disagreement (NOD) in January 2003, and the RO issued a statement of the case (SOC) in January 2003.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in October 2003.

In April 2004, the Veteran testified during a hearing before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.  In June 2004, the RO issued a supplemental SOC (SSOC) reflecting the continued denial of the claim.

In August 2005, the Board remanded the claim on appeal to RO, via the Appeals Management Center (AMC), in Washington, DC, for further development.  After accomplishing further action, the AMC continued to deny the claim (as reflected in the November 2006 SSOC) and returned the matter to the Board for further appellate consideration.

In a May 2007 decision, the Board denied service connection for cardiovascular disease, to include hypertension.  The Veteran, in turn, appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2008 Order, the Court granted a Joint Motion filed by representatives for both parties, vacating the Board decision and remanding the matter on appeal to the Board for further proceedings consistent with the Joint Motion.  

Thereafter, in August 2008, the Board remanded the claim on appeal to the RO, via the AMC, for further action, to include additional development of the evidence.  After completing additional development, the RO continued to deny the claim (as reflected in a November 2009 SSOC) and returned this matter to the Board for further appellate consideration.

In a June 2010 decision, the Board denied service connection for cardiovascular disease, to include hypertension.  The Veteran appealed the June 2010 Board decision to the Court.  In November 2010, the Court granted a Joint Motion filed by representatives for both parties, vacating the Board's decision, and remanding the claim to the Board for further proceedings consistent with the Joint Motion.

In February 2011, the Board remanded the claim on appeal to the RO, via the AMC, for further development.  After completing additional development, the AMC continued to deny the claim (as reflected in an August 2011 SSOC), and returned this matter to the Board for further appellate consideration.

For the reasons expressed below, the claim on appeal is, again, being remanded to the RO via the AMC.  VA will notify the Veteran when further action, on his part, is required.   

As a final preliminary matter, the Board notes that, in, April 2006, the Veteran submitted a letter from his private physician, Dr. M., in which he opined that the Veteran's in-service exposure to chemical and nuclear weapons could have contributed to his acquiring diabetes.  The Board notes that a claim for service connection for diabetes was previously denied in the December 2002 rating decision.  In August 2010, the Veteran filed a claim for an increased rating for a left wrist disability and a right ankle disability, as well as a claim for service connection for posttraumatic stress disorder (PTSD), and entitlement to an aid and attendance allowance for his spouse.  Later that month, the Veteran clarified that he was seeking an increased rating for his left wrist disability, service connection for PTSD, and spousal aid and attendance.  The record does not reflect that the RO has yet adjudicated a request to reopen a claim for service connection for diabetes, the August 2010 claim for an increased rating for a left wrist disability, a claim for service connection for PTSD, or the claim for an aid and attendance allowance for the Veteran's spouse.  As such, these matters are not properly before the Board; hence, they are referred to the RO for appropriate action.


REMAND

Unfortunately, the claims file reflects that further action in this appeal is warranted, even though such action will, regrettably, further delay an appellate decision.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id.  

In the February 2011 remand, the Board discussed that the November 2010 Joint Motion reflected two reasons for vacating the Board's June 2010 decision.  First, the parties found that VA failed to fully comply with its duty to assist with regard to obtaining the Veteran's Social Security Administration (SSA) records.  See November 2010 Joint Motion for Remand, at pp. 2-3.  Second, the parties indicated that the Board failed to provide an adequate statement of reasons or bases, with regard to an August 2008 written statement from Dr. M., in which he indicated that the Veteran had had high blood pressure since 1981.  Specifically, the Board failed to discuss that the November 2009 SSOC did not acknowledge that this evidence was received or mention it in its analysis.  See November 2010 Joint Motion for Remand, at p 3.  The Board noted that this statement from Dr. M. had been resubmitted in December 2010.  

Accordingly, the claim was remanded so that the RO could obtain the Veteran's SSA records and readjudicate the claim.  The RO was instructed that such readjudication was to include acknowledgement and specific consideration of the written statement provided by Dr. M. in August 2008 and December 2010.

The Veteran's SSA records were associated with the claims file in March 2011, and the AMC issued a SSOC, in which it continued to deny the claim on appeal, in August 2011.  However, despite the Board's specific instructions, the August 2011 SSOC makes no mention of the aforementioned statement from Dr. M.  Thus, remand is required to ensure compliance with the Board's February 2011 remand.  See Stegall, 11 Vet. App. at 271.  

Furthermore, to ensure that all due process requirements are met while the matter is on remand, the RO should also obtain and associate with the claims file all outstanding pertinent medical records.

The claims file includes treatment records from the Columbia VA Medical Center (VAMC), dated from July 2002 to August 2010; however, more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain all outstanding pertinent VA treatment records from the Columbia VAMC, following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claim on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2011) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim on appeal.  The RO's adjudication of the claim must include acknowledgement and specific consideration of the written statement provided by Dr. M. in August 2008 and December 2010.

As a final point, the Board notes that, only one organization, representative, agent, or attorney will be recognized at one time in the prosecution of a particular claim. 38 C.F.R. § 14.631(e)(1) (2011).  A power of attorney, executed on either VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, or VA Form 21-22a, Appointment of Attorney or Agent as Claimant's Representative, is required to represent a claimant before VA and to authorize VA's disclosure of information to any person or organization representing a claimant before VA.  38 C.F.R. § 14.631(a).  

The claims file reflects that the Veteran has been represented by the American Legion (as reflected in a September 2002 VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative).  In August 2006, the Veteran filed a VA Form 21-22a, Appointment of Individual as Claimant's Representative, appointing his wife as his representative.  The Veteran's wife's name does not appear in the VA list of agents accredited under 38 C.F.R. § 14.629(b), to represent veterans before VA.  The Board points out, however, she may be authorized to represent the Veteran in this matter on a one-time-only basis pursuant to the provisions of 38 C.F.R. § 14.630.  Regardless, despite the August 2006 VA Form 21-22a, the American Legion has continued to act as the Veteran's representative.  Accordingly, on remand, the RO should clarify, in writing, the Veteran's intentions regarding representation in this appeal, and appropriate documentation in this regard should be associated with the claims file.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  
1.  The RO should clarify, in writing, the Veteran's intentions regarding representation in this appeal, and appropriate documentation should be associated with the claims file.

2. The RO should obtain from the Columbia VAMC any records of evaluation and/or treatment of the Veteran, dated since August 2010.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).   

4.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).   

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  

The RO's adjudication of the claim must include acknowledgement and specific consideration of the written statement provided by Dr. M. in August 2008 and December 2010 (discussed above).

7.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  



_________________________________________________
JACQUELINE E. MONROEJ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).


